DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-9, 11-12, 16-23 are directed to inventions non-elected without traverse.  Accordingly, claims 8-9, 11-12, 16-23 have been cancelled.

Allowable Subject Matter
Claims 1-7, 10, 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of Holand shows powders homogeneously poured successively into a compression mould according to the desired layer thickness and color transition, but does not teach formation of intermediate layers or selecting a height of an intermediate layer to be 1/10 to 1/5 of the total height of the at least two layers to be filled into the die.  The prior art of Cho teaching structuring a first layer to differ from region to region in height, thus creating an intermediate layer, is silent as to the ratio of the intermediate layer to the total height and in any case its dimensions are suited to a cutting tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772